 4:16-cr-03067-JMG-CRZ Doc # 102 Filed: 05/05/20 Page 1 of 1 - Page ID # 167



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
              Plaintiff,
     vs.                                                 4:16CR3067

ANTHONY R. ROE,                                             ORDER
              Defendant.


        Defendant has moved to continue the trial, (Filing No. 101), because
Defendant needs additional time to review discovery remotely and prepare for
trial. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 101), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on July 20, 2020, or as soon thereafter as the case may
            be called, for a duration of four (4) trial days. Jury selection will be
            held at commencement of trial. No further continuances will be
            granted absent a substansial showing of good cause.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and July 20, 2020, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
            local rules will be deemed a waiver of any right to later claim the time
            should not have been excluded under the Speedy Trial Act.

      May 5, 2020.                           BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
